          Case 2:17-cv-02972-AKT Document 281 Filed 10/05/18 Page 1 of 1 PageID #: 1053




                                      WORKERS’ RIGHTS ATTORNEYS

STEVEN J. MOSER, ESQ.                         3 SCHOOL STREET, SUITE 207B                                   TEL (516) 671.1150
smoser@moseremploymentlaw.com                 GLEN COVE, NEW YORK 11542                                     FAX (516) 882-5420



                                                                 October 5, 2018

         VIA ECF

         Hon. Joanna Seybert, USDJ
         United States District Court
         Eastern District of New York
         100 Federal Plaza
         Central Islip, NY 11722

         RE:     Castillo, Et al. v. Perfume Worldwide
                 Case No. 17-CV-2972 (JS)(AKT)

         Dear Judge Seybert:
                 Yesterday, during a telephone conference with Robyn Weinstein, ADR Administrator for
         the Eastern District, the parties agreed to mediate within 60 days. Andrew Kimler has confirmed
         that he is available to mediate the case.
                 In light of the foregoing, the parties jointly respectfully request that the case be stayed for a
         period of 60 days to allow the parties to proceed in mediation. The parties jointly request that the
         60 day stay requested of this Court include (1) the pending motion to dismiss which would
         otherwise be filed October 9, 2018, (2) the Court’s order dismissing without prejudice the claims
         of all opt-ins who do not file a demand for arbitration on or before October 17, 2018 (thereby
         extending that deadline to December 5, 2018) and (3) depositions and discovery.
                 The parties have separately agreed between themselves (1) to stay all pending arbitrations
         and charges filed with the EEOC for 60 days, (2) that Plaintiffs shall not file any additional
         lawsuits, arbitrations, or charges against the Defendants for 60 days, and (3) that all relevant
         statutes of limitations and filing deadlines shall be tolled for 60 days.
                                                                 Respectfully submitted,




                                                                 Steven John Moser
